14-13367-cgm          Doc 44      Filed 02/11/20 Entered 02/11/20 10:46:34            Main Document
                                               Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            : CASE NO.: 14-13367-cgm
                                                                   :
                                                                   : CHAPTER: 13
 Barbara Daniel                                                    :
 aka Barbara Johnson                                               : HON. CHIEF JUDGE.:
 aka Barbara J. Daniel,                                            : Cecelia G. Morris
                                                                   :
                                                                   :
 Debtor.                                                           :
                                                                   :
                                                                   :
-------------------------------------------------------------------X

                                  ORDER DENYING RELIEF FROM
                                     THE AUTOMATIC STAY


        Upon the motion, dated January 7, 2020, (the “Motion”), of SN Servicing Corporation as

servicer for U.S. Bank Trust National Association, as Trustee of the Chalet Series IV Trust (with

any subsequent successor or assign, the “Movant”), for an order, pursuant to section 362(d)(1)

of title 11 of the United States Code (the “Bankruptcy Code”) vacating the automatic stay

imposed in the above-captioned case by section 362(a) of the Bankruptcy Code as to the

Movant’s interests 2390 Palisade Avenue, Unit 1-K, Bronx, NY 10463 (the “Property”) to allow

the Movant’s enforcement of its rights in, and remedies in and to, the Property; and due and

proper notice of the Motion having been made on all necessary parties; and the Court having

held a hearing on the Motion on January 30, 2020 at 11:00am and upon all the proceedings had

before the Court; and after due deliberation and sufficient cause appearing, it is hereby

        ORDERED that the Motion is denied as provided herein.
                                                                       /s/ Cecelia G. Morris
                                                                       _______________________
Dated: February 11, 2020                                               Hon. Cecelia G. Morris
Poughkeepsie, New York                                                 Chief U.S. Bankruptcy Judge
